-------------------------




                                                                                                    FILED
                                       UNITED STATES DISTRICT COURT                                  JUN 1 12012
                                       FOR THE DISTRICT OF COLUMBIA
                                                                                             Clerk, U.S. District & Bankruptcy
                                                                                            Courts for the District of Columbia

                                                                 )
           TRACY JENSON,                                         )
                                                                 )
                                  Plaintiff,                     )
                                                                 )
                          V.                                     )       Civil Action No.     12 ~ )950
                                                                 )
           FEDERAL AVIATION ADMINISTRATION,                      )
                                                                 )
                                  Defendant.                     )
           ______________________________ )

                                               MEMORANDUM OPINION

                  This matter is before the Court on Plaintiffs application to proceed in forma pauperis

           and his pro se complaint. The Court will grant the application and dismiss the complaint.

                  Plaintiff, a former air traffic controller, appears to allege that the Federal Aviation

           Administration ("FAA") breached a collective bargaining agreement by failing to implement a

           new pay system properly and to apply pay raises retroactively. Review of the Court's docket

           shows that plaintiff has raised, without success, this and other claims on multiple occasions. See

           Jenson v. Huerta, No. 12-0686,2012 WL 1669527, at *1 (D.D.C. Apr. 30, 2012); see also

           Jenson v. Me/lady, No. 2:10-cv-0493, 2011 WL 3679142, at *1 (D. Idaho Aug. 23, 2011) (listing

           "twelve other actions relating to recovery of the same lost wages").

                  Under the principle of res judicata, a final judgment on the merits in one action "bars any

           further claim based on the same 'nucleus of facts' .... " Page v. United States, 729 F.2d 818,

           820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.

           1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the

           prior] action." Drake v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen




                                                                                                                                  3
v. McCurry, 449 U.S. 90,94 (1980)); see !A.M Nat'! Pension Fundv. Indus. Gear Mfg. Co.,

723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might

have been litigated previously"). Plaintiff's claim was adjudicated in a prior action in the United

States Court of Appeals for the Federal Circuit, which this Court previously found to have

preclusive effect. See Jenson v. Heurta, Nos. 10-1071, 11-999 & 11-1180 (ABJ),- F. Supp. 2d

- , 2011 WL 6145522 (D.D.C. Dec. 12, 2011) (dismissing plaintiff's three consolidated actions

stemming from the air traffic controllers' pay dispute as barred by claim preclusion). Therefore,

the Court will dismiss this repetitive action with prejudice.'

        An Order accompanies this Memorandum Opinion.




                                                      United States District Judge




         Plaintiff is warned that his filing of repetitive actions may result ultimately in the
imposition of sanctions barring him from the privilege of proceeding in forma pauperis and/or
restricting his ability altogether to file a civil action in this Court. See, e.g., Hurt v. Social
Security Admin., 544 F.3d 308, 310 (D.C. Cir. 2008).